Order entered March 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00255-CV

          MARK PLUMMER AND TEXAS E & P FUNDING, INC., Appellants

                                               V.

                    ENTERRA CAPITAL INVESTOR TRUST, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-15847

                                           ORDER
       Before the Court is court reporter Tina Thompson’s March 6, 2019 letter informing the

Court no record was taken in the underlying cause. Accordingly, as the clerk’s record has been

filed, we ORDER appellants’ brief be filed no later than April 8, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE